Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6583     Page 1 of 39



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                       Case No. 2:16-cr-20460
        Plaintiff,
                                                       Hon. Mark A. Goldsmith
  v.

  D-1 EDWIN MILL,
  D-2 CARLO WILSON,

        Defendants.


             JOINT MOTION TO STRIKE AGGRAVATING FACTORS

        Messrs. Edwin Mills and Carlo Wilson, through counsel, respectfully move

  this Court, pursuant to the Fifth, Sixth, and Eights Amendments to the United

  States Constitution, to strike all statutory and non-statutory aggravating factors.

        In support of this motion, Messrs. Mills and Wilson state the following:

        1.     The grand jury indicted Messrs. Mills and Wilson in a second

  superseding indictment filed February 28, 2018. Dkt. 292. Both pled not guilty to

  the charges. Dkt. 302. Trial is scheduled for April 21, 2020. Dkt. 475.

        2.     The Notice of Intent to Seek a Sentence of Death alleges for both

  Messrs. Mills and Wilson the same statutory and non-statutory aggravating factors.

  Dkt. 293. It alleges the following statutory aggravating factors under 18 U.S.C. §

  3592(c): grave risk of death to additional persons; substantial planning and
                                             1
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6584     Page 2 of 39



  premeditation; vulnerability of victim; and, multiple killings or attempted killings.

  It alleges the following non-statutory aggravating factors under 18 U.S.C. §

  3593(a)(2): criminal street gang participation and victim impact evidence.

        3.     For the reasons set forth below, because the notice of aggravating

  factors violates the Federal Death Penalty Act as well as the Fifth, Sixth, and

  Eighth Amendments, this Court should strike all the aggravating factors.

        4.     The government, through its Assistant United States Attorney, does

  not concur in this motion.

        5.     Messrs. Mills and Wilson respectfully request that the Court enter an

  order striking all aggravating factors.




                                            2
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19      PageID.6585   Page 3 of 39



                                 Respectfully submitted,

  s/Gerald J. Gleeson                        s/ Jacqueline K. Walsh
  Gerald J. Gleeson, II (P53568)             Jacqueline K. Walsh
  Jeffrey Alan Crapko (P78487)               Washington State Bar No. 21651
  Miller, Canfield, Paddock                  705 2nd Ave., Suite 501
  and Stone, P.L.C.                          Seattle, WA 98104
  840 West Long Lake Road, Suite 150         (206) 325-7900x5
  Troy, Michigan 48098-6358                  Jackie@jamlegal.com
  (248) 879-2000                             Counsel for Carlo Wilson
  gleeson@millercanfield.com
  Counsel for Edwin Mills

  s/ Jean D. Barrett                         s/ Ashwin Cattamanchi
  Jean D. Barrett                            Ashwin Cattamanchi
  Ruhnke & Barrett                           Illinois State Bar No. 6289199
  47 Park Street                             Federal Defenders of San Diego, Inc.
  Montclair, NJ 07042                        225 Broadway, Suite 900
  (973)744-1000                              San Diego, CA 92101
  jeanbarrett@ruhnkeandbarrett.com           (619) 234-8467
  Counsel for Edwin Mills                    ashwin_cattamanchi@fd.org
                                             Counsel for Carlo Wilson



  DATED:     February 15, 2019




                                         3
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19       PageID.6586    Page 4 of 39



                 MEMORANDUM IN SUPPORT OF JOINT
               MOTION TO STRKE AGGRAVATING FACTORS

                                  Issue Presented

        Whether this Court should strike the non-statutory and statutory aggravating

  factors.




                                          4
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19           PageID.6587    Page 5 of 39



                     Controlling Authority for the Relief Sought

        Federal Death Penalty Act (“FDPA”); U.S. CONST. art. I, § 9, cl. 3; the Fifth,

  Sixth, and Eighth Amendments to the United States Constitution.

                                      ARGUMENT

        Messrs. Mills and Wilson present the following arguments: (I) the Court

  should strike all non-statutory aggravating factors in their entirety; (II) the Court

  should individually strike the non-statutory aggravating factor of victim impact

  evidence; (III) the Court should individually strike the non-statutory aggravating

  factor of criminal street gang participation; (IV) the Court should strike the

  statutory aggravating factor of substantial planning and premeditation; (V) the

  Court should strike the statutory aggravating factor of vulnerability of victim; and

  (VI) the Court should strike the statutory aggravating factors of multiple killings or

  attempted killings and grave risk of death to additional persons.

        I.     The Court should strike all non-statutory aggravating factors in
               their entirety.

        Non-statutory aggravating factors play a specialized role in the jury’s

  decision-making process in a federal death penalty case. The first decision a jury

  must make in the penalty phase is whether any of the gateway mental state

  elements set out at § 3591(a)(2) are present in the case. The (a)(2) elements involve

  state-of-mind determinations that require the government to prove that the killing

  at issue was intentional. If the government fails to prove to the jury’s unanimous
                                             5
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6588     Page 6 of 39



  satisfaction and beyond a reasonable doubt that one (and only one) of the (a)(2)

  elements is present, the jury goes no further and the death penalty may not be

  imposed. If, however, the government does succeed in establishing an (a)(2)

  element, the jury proceeds to its second decision, whether one or more of the

  specific statutory aggravating factors1 set out at § 3592(c)(1) through (16) has been

  established unanimously and beyond a reasonable doubt.

        It is only if the government establishes, in sequence, both the existence of an

  (a)(2) element and one or more of the (c)(1) through (16) factors that the jury may

  consider so-called non-statutory aggravating factors.2 At that point in the process,

  the statute permits the jury to return a special finding identifying “any other

  aggravating factor for which notice has been provided under subsection (a) which

  is found to exist.” 18 U.S.C. § 3593(d). In this case, as summarized above, the

  government has put the defendant on notice that it will seek to prove, as a reason to

  impose the death penalty, both statutory and non-statutory aggravating factors.

        A.     By its terms, the FDPA does not authorize the utilization of
               nonstatutory aggravating factors.

        As interpreted by the government in this case, the FDPA allows the

  1
    Although they are called “factors,” because the existence of at least one factor is
  required by statute, they are potentially elements of the crime of a death-eligible
  murder in accordance with Ring v. Arizona, 536 U.S. 584 (2002).
  2
    The government’s failure to establish at least one statutory aggravating factor
  means that the sentence may not be death and the jury, therefore, need not reach
  the issue of mitigating circumstances and does not engage in weighing.
                                             6
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6589    Page 7 of 39



  government, at virtual whim, to utilize non-statutory aggravating factors in

  pursuit of a death sentence. In this case the government has now set forth two non-

  statutory aggravating factors. However, a close reading of the FDPA reveals that

  the statute does not permit the Government to pursue non-statutory factors beyond

  victim-impact.

        The FDPA statutory scheme requires the government, as part of its notice

  obligations, to file with the Court, and serve upon the defendant, a notice of intent

  to seek the death penalty that sets forth:

               [T]he aggravating factor or factors that the government,
               if the defendant is convicted, proposes to prove as
               justifying a sentence of death.

               The factors for which notice is provided under this
               subsection may include factors concerning the effect of
               the offense on the victim and the victim’s family, and
               may include oral testimony, a victim impact statement
               that identifies the victim of the offense and the extent and
               scope of the injury and loss suffered by the victim, and
               the victim’s family, and any other relevant information.

  18 U.S.C. § 3593(a). The statute also sets out 16 specific aggravating factors as

  relevant to this kind of case. 18 U.S.C. § 3592(c). The use of non-statutory

  aggravating factors—with the possible exception of victim-impact evidence—is

  simply not authorized by the statute. This is so because § 3592(c) of the statute

  contradicts § 3591(a) of the statute. The former provides that the jury “may

  consider whether any other aggravating factor for which notice has been given


                                               7
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6590     Page 8 of 39



  exists.” 18 U.S.C. § 3592(c). But § 3591(a) provides that a defendant may be

  sentenced to death only after a consideration by the jury of “the factors set forth in

  § 3592 . . . .” Section 3592(c) contains, as noted above, a listing of 16 statutory

  aggravating factors and 16 such factors only. Therefore, non-statutory factors may

  not be considered by a jury since they are not—and could not be—set out in §

  3592.3

        In United States v. Nguyen, 928 F. Supp. 1525, 1535 (D. Kan. 1996), the

  trial judge described, and rejected, the above-stated statutory argument as “hyper-

  literal.” Yet, if Congress is going to go into the business of authorizing death

  sentences and executions, it has a concomitant responsibility to speak in language

  which is clear and unambiguous. Whatever political capital there is to be made in

  pursuit of the death penalty must be earned by clear legislative direction. Because

  the statute does not authorize non-statutory aggravating factors—except in the case

  of victim-impact—the other non-statutory aggravating factor in this case must be

  dismissed.

        B.     Non-statutory aggravating factors do not constitutionally limit
               and guide the discretion of the jury, thus permitting wholly
               arbitrary and capricious death sentences in violation of the Eighth
               Amendment.

        The Eighth Amendment requires that “where discretion is afforded a

  3
   This view of the requirements of the FDPA is reinforced by the fact that the
  section of the Act concerning appellate review, § 3595, makes reference only to
  aggravating factors considered by the jury under § 3592.
                                             8
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6591    Page 9 of 39



  sentencing body on a matter so grave as the determination of whether a human life

  should be taken or spared, that discretion must be suitably directed and limited so

  as to minimize the risk of wholly arbitrary and capricious action.” Gregg v.

  Georgia, 428 U.S. 153, 189 (1976). In particular, the Supreme Court’s Eighth

  Amendment jurisprudence since Gregg has explained that while sentencers may

  not be prevented from considering any relevant information offered as a reason for

  sparing a defendant’s life, the decision to impose death must be guided by

  “carefully defined standards that must narrow a sentencer’s discretion.” McCleskey

  v. Kemp, 481 U.S. 279, 304 (1987). By simultaneously promoting both

  individualized sentencing decisions and uniform application of the death penalty,

  these two principles are designed to provide a “meaningful basis for distinguishing

  the few cases in which it is imposed from the many cases in which it is not.”

  Furman v. Georgia, 408 U.S. 238, 313(1972) (White, J., concurring). By contrast,

  construing § 3592(c) as authorizing the government to unilaterally expand the list

  of aggravating factors on a case-by-case basis injects into capital proceedings

  precisely the uncertainty and disparate case results that Furman found to violate

  the Eighth Amendment. The statute provides no guidance to prosecutors in

  determining how to define or select non-statutory aggravating circumstances

  factors in a particular case. Under such a scheme, the factors that could be used to

  persuade jurors in any given case to impose death are not limited to “clear and


                                            9
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6592       Page 10 of 39



  objective” criteria, Gregg, 428 U.S. at 197, but are restricted only by the

  imagination of the prosecutor. Particularly in conjunction with the evidentiary free-

  for-all created by the scope of “information” admissible at the penalty phase, the

  statute’s standardless procedure creates an impermissible risk that the death

  penalty will be imposed arbitrarily and capriciously, in violation of the Eighth

  Amendment.

        The arbitrariness this procedure injects into the weighing process mandated

  by the statute is clear. The government’s unconstrained ability to allege various

  nonstatutory aggravating factors injects impermissible randomness into the

  process. To permit different prosecutors, in each individual case, to create and

  select the factors that may be placed on “death’s side of the scale,” injects the very

  arbitrariness and capriciousness into the sentencing process that Furman found

  constitutionally fatal. Cf. Stringer v. Black, 503 U.S. 222, 232 (1992) (When the

  sentencing body is asked to weigh a factor twice in its decision, a reviewing court

  cannot “assume it would have made no difference if the thumb had been removed

  from death's side of the scale.”).

        C.     Permitting the Department of Justice to define non-statutory
               aggravating circumstances after the crime but before trial violates
               the ban on ex post facto laws.

        Article I, Section 9, clause 3 of the United States Constitution states: “No

  . . . ex post facto law shall be passed.” But § 3592 permits the prosecution to


                                            10
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6593     Page 11 of 39



  manufacture out of whole cloth aggravating factors to be applied retroactively to

  crimes committed before the aggravating factors are identified. A defendant’s right

  to notice and to fair warning of the conduct that impacts upon his liberty or his life

  is a basic principle long recognized by the Supreme Court. See, e.g., Bouie v. City

  of Columbia, 378 U.S. 347, 350–51 (1964); In re Oliver, 333 U.S. 257, 273 (1948).

  The statutory scheme which the government intends to use to deprive Messrs.

  Mills and Wilson of their lives “makes more burdensome the punishment for a

  crime, after its commission . . . .” Beazell v. Ohio, 269 U.S. 167 (1925); see

  Lindsey v. Washington, 301 U.S. 397 (1937) (statutory change from discretionary

  to mandatory death penalty held barred by ex post facto clause when retroactively

  applied).

        In Apprendi v. New Jersey, the Supreme Court held that any fact that

  “expose[s] the defendant to a greater punishment than that authorized by the jury’s

  guilty verdict” is an “element” that must be submitted to a jury. 530 U. S. 466, 494

  n.19 (2000). Two years later, in Ring v. Arizona, 536 U.S. 584, the Court

  recognized the import of Apprendi in the context of capital-sentencing

  proceedings. There, the Court held that aggravating circumstances that make a

  defendant eligible for the death penalty “operate as ‘the functional equivalent of an

  element of a greater offense.’” Id. at 609 (emphasis added). That is to say, for

  purposes of the Sixth Amendment's jury-trial guarantee, the underlying offense of


                                            11
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6594     Page 12 of 39



  “murder” is a distinct, lesser included offense of “murder plus one or more

  aggravating circumstances”: Whereas the former exposes a defendant to a

  maximum penalty of life imprisonment, the latter increases the maximum

  permissible sentence to death. Accordingly, the Court held that the Sixth

  Amendment requires that a jury, and not a judge, find the existence of any

  aggravating circumstances, and that they be found, not by a mere preponderance of

  the evidence, but beyond a reasonable doubt. Id. at 608–09.

        The Eighth and Fourth Circuits have rejected the argument that nonstatutory

  aggravating factors are the functional equivalents of elements of the crime. See

  United States v. Higgs, 353 F.3d 281, 322 (4th Cir. 2003) (non-statutory

  aggravators are not elements because “[t]hey do not increase the possible

  punishment or alter the elements of the offense"); United States v. Allen, 247 F.3d

  741, 759 (8th Cir. 2001), vacated on other grounds, 536 U.S. 953 (2002).

        There is also authority, however, that non-statutory aggravating factors are

  elements. See United States v. Concepcion Sablan, 555 F. Supp.2d 1205, 1221 (D.

  Colo. 2007) (Under the FDPA, "the existence of all the aggravating factors are

  constitutionally significant facts that should be found by the jury."); United States

  v. Mills, 446 F. Supp.2d 1115, 1130–31 (C.D. Cal. 2006) (same); United States v.

  Green, 372 F. Supp.2d 168, 175 (D. Mass. 2005) (same). The conflict in the cases

  has recently been resolved in Hurst v. Florida, 136 S. Ct. 616 (2016), in which the


                                            12
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6595    Page 13 of 39



  Court ruled that Florida's statute was constitutionally flawed because "Florida does

  not require the jury to make the critical findings necessary to impose the death

  penalty," including "the existence and weight of aggravating circumstances."

  Hurst, 136 S. Ct at 622–23 (emphasis added).

        The non-statutory aggravating factors a jury finds at the prosecutor’s urging

  are just as necessary to a jury’s finding that the death penalty shall apply as are

  statutory aggravating factors. As Judge Gertner explained in United States v.

  Green, 372 F. Supp.2d 168, 177–78 (D. Mass. 2005):

               [A]ny aggravating factor is ‘legally essential to
               punishment' because, while not linearly triggering a
               higher sentence within the statutory maximum, as
               Federal Sentencing Guidelines factors do, it may
               effectively tip the scale from life to death in combination
               with the other factors at play. . . . Because we will never
               know exactly how each factor influences the jurors’
               ultimate punishment determination, logic dictates that all
               aggravating factors—together—be considered legally
               essential to the punishment. Indeed, the government’s
               argument that non-statutory factors are not essential is
               disingenuous; if the government does not require
               additional evidence to convince the jury to vote for death,
               why is it invoking non-statutory factors at all?

  See also United States v. Mills, 446 F. Supp.2d 1115 (C.D. Cal. 2006) (non-

  statutory aggravating factors were elements because they involved

  “constitutionally significant fact finding”).

        Because their use in the jury’s weighing process in penalty deliberations



                                             13
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19           PageID.6596    Page 14 of 39



  violates the Eighth Amendment, the ex-post facto clause of the United States

  Constitution, and the very face of the FDPA, the non-statutory aggravating factors

  should be stricken from the government’s Notice of Intent to Seek a Sentence of

  Death.

        II.    The Introduction of Victim Impact Evidence at the Penalty Phase
               of a Capital Trial Violates the Eighth Amendment.

        The Eighth Amendment prohibits the consideration of victim impact

  evidence at the penalty phase of a capital trial. The Supreme Court’s decision in

  Payne v. Tennessee, 501 U.S. 808 (1991), which overruled the Court’s prior

  decision in Booth v. Maryland, 482 U.S. 496 (1987), and permitted the

  introduction of certain types of victim impact evidence, was wrongly decided and

  should be itself reversed.

        “[D]eath is a ‘punishment different from all other sanctions.’” Booth, 482

  U.S. at 509 n.12 (quoting Woodson v. North Carolina, 428 U.S. 280, 303–304, 305

  (1976) (plurality opinion of Stewart, Powell and Stevens, JJ.)) Accordingly, the

  considerations that inform the capital sentencing determination may be different

  from those in other liability or sentencing decisions. Id. For instance, “[i]t is well

  settled that a jury’s discretion to impose the death sentence must be ‘suitably

  directed and limited so as to minimize the risk of wholly arbitrary and capricious

  action.’” Id. at 502 (quoting Gregg v. Georgia, 428 U.S. 153, 189 (1976) (joint

  opinion of Stewart, Powell and Stevens, JJ.)). That means that a jury must make an
                                             14
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6597    Page 15 of 39



  “individualized determination” of whether a particular defendant should be

  executed that is “based on the character of the individual and the circumstances of

  the crime.” Zant v. Stephens, 462 U.S. 862, 879 (1983).

        As the Court correctly held in Booth, these unbending principles require that

  the evidence presented in support of a sentence of death must have “some bearing

  on the defendant’s ‘personal responsibility and moral guilt.’” Booth, 482 U.S. at

  502 (quoting Enmund v. Florida, 458 U.S. 782, 801 (1982)). Victim impact

  evidence has no such bearing; it is evidence that concerns the victim and his or her

  family, not the defendant, and in the majority of cases that defendant will have no

  knowledge of the personal characteristics of the victim nor the impact of the loss

  on his or her relatives. Id. at 504. Such evidence is therefore “wholly unrelated to

  the blameworthiness of a particular defendant.” Id.

        Victim impact evidence also injects constitutionally intolerable risks of

  arbitrariness into the capital sentencing decision in at least two ways. Allowing the

  jury to consider the personal characteristics of the victim invites them to conclude

  that a defendant who kills an upstanding, productive and well-liked victim is

  deserving of more severe punishment than a defendant whose victim is of

  questionable character or deemed by the jury to be of less value to society. Id. at

  506. Inevitably, some jurors’ judgments regarding the relative worth of the victim

  will turn on constitutionally repugnant factors such as race, religion or ethnicity.


                                            15
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19           PageID.6598    Page 16 of 39



  See id. at n.8 (“We are troubled by the implication that defendants whose victims

  were assets to their community are more deserving of punishment than those

  whose victims are perceived to be less worthy. Of course, our system of justice

  does not tolerate such distinctions.”).

        The use of victim impact evidence also invites randomness and arbitrariness

  into the capital sentencing process by permitting the strength of the government’s

  case for death to turn on factors such as how many family members a victim

  happened to have, or how able those family members are to compellingly articulate

  the impact of their loss in front of a jury. Id. at 505. Neither of these circumstances

  provides “a ‘principled way to distinguish [cases] in which the death penalty was

  imposed, from the many cases in which it was not.’” Id. at 506 (quoting Godfrey v.

  Georgia, 446 U.S. 420, 433 (1980) (opinion of Stewart, J.)). Neither, therefore, are

  proper considerations in capital sentencing. Id. at 507.

        It is true, of course, as the dissenting justices complained in Booth, that

  elsewhere in the criminal justice system the prescribed punishment for certain acts

  may change depending on the actual consequences that flowed from those acts,

  even though the defendant’s mental state was the same in each instance. Id. at 516

  (White, J., dissenting), 519 (Scalia, J., dissenting). Justice White gave the example

  of a driver who recklessly ignores a stoplight. Id. at 516. As he correctly stated, if

  the driver unintentionally kills a pedestrian, he will be eligible for significantly


                                             16
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6599     Page 17 of 39



  more serious punishment than if he got lucky and no one was injured. Id. Justice

  Scalia cited the armed bank robber who points his gun at a security guard and pulls

  the trigger. Id. at 519. If the gun fires and kills the guard, he may get the death

  sentence; if the gun jams, he will not. Id.

        There is a crucial difference, however, between these situations and the

  jury’s determination in a capital sentencing proceeding. When the law proscribes a

  more severe punishment for vehicular homicide than for reckless driving it reflects

  a legislative judgment that, in all cases involving bad drivers, the harm caused by

  actually hitting and killing someone—anyone—justifies a greater punishment.

  When the law allows for the death penalty for homicide but not for attempted bank

  robbery, no matter who the defendant or the victim is, once again it reflects the

  legislative embodiment of a consensus regarding societal values. Both laws are

  straightforward and relatively easy for juries to understand and apply. If the driver

  killed a pedestrian, he may be found guilty of vehicular homicide. If no one was

  hit, reckless driving is the most serious offense of which he may be convicted.

        What juries are asked to do in a capital sentencing proceeding is a totally

  different matter. They must consider a great deal of evidence about the defendant,

  some of it related to the offense, some of it not, and make sense of it in a way that

  enables them to come to a determination of whether the person should live or die.

  And they must do so in accordance with the standard of heightened reliability that


                                             17
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6600    Page 18 of 39



  applies in capital cases, relying upon reason rather than emotion in cases in which

  emotions always run high. That is why it is so critical that their discretion be

  guided in as rational a way as possible and that the relevance of the evidence that

  they may consider be carefully calibrated to lessen the risk of arbitrariness. See id.

  at 504 (“While the full range of foreseeable consequences of a defendant’s actions

  may be relevant in other criminal and civil contexts, we cannot agree that it is

  relevant in the unique circumstances of a capital sentencing hearing.”)

        The principal basis for the reversal of Booth by the sharply divided Payne

  Court was the misguided belief that there is some inherent unfairness in allowing

  the jury to consider any mitigating evidence that the defendant may put forth but

  not evidence of the impact of the crime on the victim’s family. See Payne, 501

  U.S. at 822 (Booth has “unfairly weighted the scales in a capital trial; while

  virtually no limits are placed on the relevant mitigating evidence a capital

  defendant may introduce concerning his own circumstances, the State is barred

  from offering a glimpse of the life which a defendant chose to extinguish, or

  demonstrating the loss to the victim’s family and to society which have resulted

  from the defendant’s homicide”) (internal citations omitted); id. at 826 (quoting

  with approval the lower court’s denouncement of the rule of Booth as permitting “a

  parade of witnesses [who] may praise the background, character and good deeds of




                                            18
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6601       Page 19 of 39



  Defendant . . . without limitation as to relevancy, but nothing may be said that

  bears upon the character of, or the harm imposed, upon the victims”).

        This argument is based upon a false equivalency. Mitigating evidence

  concerning the defendant’s background is quintessentially that which permits a

  jury to make the constitutionally required “individualized determination” of

  whether a particular defendant should be executed. Stephens, 462 U.S. at 879. It

  self-evidently has “some bearing on the defendant’s ‘personal responsibility and

  moral guilt,’” Booth, 482 U.S. at 502 (quoting Enmund, 458 U.S. at 801), and thus

  it is unquestionably a proper—indeed a required—consideration at the penalty

  phase. Victim impact evidence does not. The purpose of a constitutionally

  adequate capital sentencing proceeding is not to weigh the relative worth of the

  defendant and the victim, or to compare and contrast the emotional losses and

  hardships suffered on each side. Rather, it is to promote, in every way humanly

  possible, a decision by the jury that is based upon reason and evidence that is truly

  relevant to whether a human being should live or die. The decision in Payne is

  antithetical to that goal and it should be overruled. The introduction of victim

  impact evidence at the penalty phase of a capital trial violates the Eighth

  Amendment.

        III.   The Court should strike the non-statutory aggravating factor of
               criminal street gang participation.



                                            19
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6602    Page 20 of 39



        For several reasons, this Court should strike the non-statutory aggravating

  factor alleging “criminal street gang participation.” In the Notice of Intent, the

  government alleges the following:

               [Defendant], in the commission of the offenses,
               participated in “6 Mile Chedda Grove,” a criminal street
               gang, as defined in Title 18, United States Code, Section
               521(a), with knowledge that its members engage in or
               have engaged in a continuing series of offenses, as
               described in Title 18, United States Code, Section 521(c);
               and intended to promote or further the felonious activities
               of the criminal street gang or maintain or increase his
               position in the gang.

  Dkt. 293 at (I)(C)(1) and (II)(C)(1).

        This aggravator is duplicative of the charged offenses and ultimately fails to

  permit the jury to make its penalty decision on “an individualized determination on

  the basis of the character of the individual and the circumstances of the crime.”

  Zant, 462 U.S. at 879 (emphasis added); see United States v. Rivera, 405 F.

  Supp.2d 662, 670–71 (E.D. Va. 2005) (striking non-statutory aggravator of

  criminal street gang participation because the aggravator “conflates” the

  “individual characteristics” of the defendant with “those with whom he

  associated”); United States v. Cisneros, 363 F. Supp. 2d 827 (E.D. Va. 2005)

  (holding the same).

        An aggravating factor must be stricken if it duplicates an element of the

  charged crime. See United States v. McVeigh, 944 F. Supp. 1478, 1489–90 (D. Col.


                                            20
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6603     Page 21 of 39



  1996) (striking a 3592(c)(1) aggravating factor because “the government may not

  introduce those offenses as aggravating factors that duplicate the crimes charged in

  the indictment. To allow the jury to weigh as an aggravating factor a crime already

  proved in a guilty verdict would unfairly skew the weighing process in favor of

  death.”); United States v. Kaczynski, No. CR–S–96–259, 1997 WL 716487, at *23

  (E.D. Cal. Nov. 7, 1997) (same).

        Here, the allegation of criminal street gang participation in the aggravator is

  an element that the government must prove in the guilt phase with respect to

  Counts One and Eight through Fourteen. The enterprise element of racketeering is

  an essential element of murder in aid of racketeering charged in Counts 8 and 9

  and the murder must have been committed “for the purpose of gaining entrance to

  or maintaining or increasing position in an enterprise.” 18 U.S.C. § 1959(a). In

  addition, the crime of murder in aid of racketeering is an element of the death

  eligible firearms charges in counts 9 and 11, see 18 U.S.C. § 924(j), which makes

  the enterprise an element of those counts as well. And the indictment is quite clear

  as to the enterprise: it’s the gang.

        However, not only is it an essential element of the capital eligible counts, it

  is also what gives the federal government jurisdiction and the opportunity to seek

  the death penalty. So, it is membership in the gang that brings Messrs. Mills and




                                            21
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6604     Page 22 of 39



  Wilson into federal court and forms an essential element of the charges they face.

  It is difficult to imagine a more stark example of double counting.

        The Notice of Intent alleges nothing new or different from what is alleged in

  the second superseding indictment. Permitting the government to argue this non-

  statutory aggravating factor would, as the district court in McVeigh ruled, “unfairly

  skew the weighing process in favor of death.” McVeigh, 944 F. Supp. at 1489–90.

        Additionally, by the time of any penalty phase, the jury will already have

  heard evidence of alleged gang membership and will have had to have concluded

  beyond a reasonable doubt that both defendants were gang members. Permitting

  the government at the penalty phase to present duplicative evidence of street gang

  membership disrupts the jury in its duty to conduct “an individualized

  determination on the basis of the character of the individual.” Zant, 462 U.S. at

  879. The Court should strike this non-statutory aggravating factor.

        IV.    The Court Should Strike the Statutory Aggravating Factor of
               “Substantial Planning and Premeditation” As Unconstitutionally
               Vague and Overbroad.

        The aggravating circumstance of “substantial planning and premeditation,”

  18 U.S.C. § 3592(c)(9), is so broad as to apply to virtually all premeditated

  killings. It must be stricken for three reasons. First, evidence of “planning and

  premeditation” by itself is patently inadequate to narrow the class of murders

  eligible for the death penalty, since almost every murder involves some planning


                                            22
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19           PageID.6605        Page 23 of 39



  and premeditation. Second, the modifying phrase “substantial” does not cure this

  situation, for, even as it has been construed by the federal courts, it “fails

  adequately to inform juries what they must find to impose the death penalty.”

  Maynard v. Cartwright, 486 U.S. 356, 361–62 (1988). Third, the federal courts

  have been unable to fashion a construction of “substantial” for this factor that

  would be both narrowing and specific. In spite of previous federal cases upholding

  the constitutionality of this factor, neither the Supreme Court nor the Sixth Circuit

  have ever ruled on the issue. Based on the following argument, this Court should

  strike this aggravating factor from the government’s Notice of Intent.

        A.     Substantial Planning and Premeditation Does Not Genuinely
               Narrow the Class of Murders Subject to the Death Penalty.

        A statutory aggravating factor must genuinely narrow the class of murders

  which may be subject to the death penalty. Zant v. Stephens, 462 U.S. 862, 877

  (1983); Godfrey v. Georgia, 446 U.S. 420, 428–29 (1980). That is, it must be a

  factor that is not present in “almost every murder.” Id. The concepts of “planning

  and premeditation,” however, are part of every intentional murder; they do not

  genuinely narrow the class of murders subject to the death penalty. All that

  planning means is “carrying out plans,” and a plan can be just a “method for




                                             23
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6606        Page 24 of 39



  achieving an end.”4 Accordingly, any murder that has a “method,” which is to say

  virtually every murder, is “planned.”

        The term “premeditation” provides no greater limitation. Premeditation, of

  course, was a part of first-degree murder at common law and remains so under

  federal law. See 18 U.S.C. § 1111. In its capacity as a common-law element, it

  required little if anything more than the decision to kill. See 2 W. Lafave & A.

  Scott, Substantive Criminal Law § 7.7, at 237 (1986) (noting that it is “often said

  that premeditation and deliberation require only a ‘brief moment of thought’ or a

  ‘matter of seconds’”). Even in common usage, “premeditate” means simply “to

  think about and revolve in the mind beforehand,”5 and virtually every murderer

  thinks about his crime before committing it; otherwise, it would not be murder.

  Thus, these terms do not perform the constitutionally required function of

  narrowing the class of murderers subject to the death penalty.

        Perhaps the best evidence that the substantial-planning aggravator can apply

  to virtually all murders and, hence, does not sufficiently limit the class of

  murderers eligible for death, comes from the United States Department of Justice.

  As of February 13, 2019, the Attorney General had authorized the government to


  4
    https://www.merriam-webster.com/dictionary/planning; https://www.merriam-
  webster.com/dictionary/plan (last visited Feb. 12, 2019).
  5
    https://www.merriam-webster.com/dictionary/premeditate (last visited Feb. 12,
  2019).

                                            24
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6607     Page 25 of 39



  seek the death penalty against 524 defendants. The Federal Death Penalty

  Resource Counsel Project has compiled most of the Notices of Intent filed in

  federal capital cases since 1988; of the NOIs compiled, 413 alleged the statutory

  aggravating factor of substantial planning and premeditation.

        The government has alleged the aggravating circumstance of “substantial

  planning and premeditation” in 83% (413 out of 496) of those cases. This

  percentage compellingly suggests that this aggravator performs no channeling or

  limiting function whatsoever.

        B.     The Word “Substantial” Does Not Adequately Narrow the Class
               of Murders Subject to the Death Penalty.

        Because the terms “planning and premeditation” by themselves do nothing

  to narrow the class of all murders, this aggravating factor must be stricken unless

  the word “substantial” adequately narrows the meaning in a way that actually

  “channel[s] the sentencer’s discretion by clear and objective standards that provide

  specific and detailed guidance, and that make rationally reviewable the process for

  imposing a sentence of death.” Arave v. Creech, 507 U.S. 463, 469 (1993) (quoting

  Lewis v. Jeffers, 497 U.S. 764, 774 (1990); Godfrey, 446 U.S. at 428). The word

  “substantial” is not up to the task. On the contrary, it provides no guidance to a

  court or a jury as to “how much” or “what kind of” “planning and premeditation”

  are necessary to rise to the level “substantial.” The word gives a questioning juror

  no clue as to how complicated a plan the defendant must have formulated before
                                            25
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6608     Page 26 of 39



  committing the offense or how long he must have thought about the crime before

  committing it. Accordingly, some jurors may require a defendant to have employed

  some detailed blueprint or complicated scheme prior to the killing; others,

  however, may find “substantial” planning and premeditation in the mere removal

  of a letter opener from a desk drawer prior to a stabbing. The lack of any “clear,”

  “objective,” and “specific” guidance to jurors permits the imposition of the death

  penalty in an arbitrary way.

        For this reason, the Supreme Court of Georgia has held the word

  “substantial” is unconstitutionally vague in circumstances similar to these. See

  Arnold v. State, 224 S.E.2d 386, 392 (Ga. 1976). Georgia had an aggravating factor

  making anyone with a “substantial criminal history” eligible for the death penalty.

  Id. The Court held that the word “substantial,” which it read to mean “of real . . .

  importance,” was unconstitutionally vague because its application was “highly

  subjective.” Id.; see also Creech, 507 U.S. at 469 (standards must be “objective”).

  The Court noted that the word “substantial” might be sufficiently clear in other

  contexts, but that “the fact that we are here concerned with the imposition of a

  death sentence compels a different result.” Arnold, 224 S.E.2d at 392. This, too, is

  a death penalty case, and the word “substantial” here is no less “subjective” in

  application than it was in Arnold.




                                            26
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6609     Page 27 of 39



        In a non-death penalty context, the Sixth Circuit held that the phrase

  “substantial risk” in 18 U.S.C. § 16(b)’s definition of crime of violence

  “compel[led] an imprecise analysis of possible risk.” Shuti v. Lynch, 828 F.3d 440,

  446 (6th Cir. 2016). The Court said that the categorical approach to analyzing prior

  convictions combined with this “imprecise analysis of possible risk” “‘denies fair

  notice to defendants and invites arbitrary enforcement by judges.’” Id. (emphasis

  added). If the Court is concerned that a judge could not appropriately apply the

  phrase “substantial risk,” then certainly in the death penalty context, a judge cannot

  expect a lay juror to appropriately and without arbitrariness apply the phrase

  “substantial planning.” Accordingly, this aggravating factor must be stricken.

        C.     Decisions Upholding this Aggravating Factor Demonstrate its
               Unconstitutionality.

        The courts which have upheld the constitutionality of this statutory

  aggravator have construed “substantial” in a way that in fact fails to narrow the

  application of the term as required by the Eighth Amendment. See, e.g., United

  States v. Flores, 63 F.3d 1342, 1374 (5th Cir. 1995). Moreover, these courts have

  also shown that, even as they attempt to construe the term, the word “substantial”

  is unconstitutionally vague. Accordingly, even as construed, the term “substantial

  planning and premeditation” violates the Fifth and Eighth Amendments. In United

  States v. McCullah, 76 F.3d 1087, 1110 (10th Cir. 1996), for example, the court

  upheld this aggravating factor on the ground that “substantial” means simply
                                            27
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6610    Page 28 of 39



  “ample for commission of the crime;” ample, of course, means anything “more

  than adequate.” And the Fourth Circuit, in Tipton, 90 F.3d at 896, agreed, holding

  that “substantial” meant only “more than the minimum amount sufficient to

  commit the offense.”6 Under these constructions of “substantial,” any murder,

  other than one undertaken with the “minimum” possible planning and

  premeditation, would be subject to the death penalty.

        This interpretation simply cannot be constitutional. Indeed, this

  interpretation of “substantial” would permit jurors to impose the death penalty for

  an amount of planning and premeditation that barely exceeds what is essential to

  commit a homicide at all, indeed for an amount present in “almost every murder.”

  Godfrey at 428–29. Since the word substantial can be applied in this impermissible

  way, and has been so applied, by the court in Tipton, 90 F.3d at 895, it violates the

  Eighth Amendment, and this Court must strike this aggravating factor.

        In addition, the limits of the word “substantial” are so vague that it is likely

  to be applied with great inconsistency and arbitrariness. The Fifth Circuit, in

  Flores, 63 F.3d at 1374, held that “substantial” denotes “a thing of high

  magnitude” and “the term alone, without further explanation, [is] sufficient to


  6
   Tipton and McCullah also used the word “considerable,” which Tipton explained
  means “more than merely adequate,” as a synonym for “substantial.” Tipton, 90
  F.3d at 896; McCullah, 76 F.3d at 1111. Since this term is the equivalent of
  “ample” and “more than the minimum amount sufficient,” we deal with those
  phrases.
                                            28
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6611      Page 29 of 39



  convey that meaning and to enable the jury to make an objective assessment.” The

  construction of the word “substantial” in Flores and other federal cases leaves it

  entirely to the discretion of jurors to decide what the “minimum” amount of

  planning and premeditation for a murder is. (A matter of which the average juror

  will have absolutely no knowledge.)

        It also leaves entirely to the jurors the determination of how much more than

  this minimum is necessary to rise to a “substantial” level. Some juries will

  doubtless feel, like the Fourth Circuit, that anything more than the absolute

  minimum will permit a verdict of death; others may require truly careful and

  complex planning and lengthy forethought before death will be imposed. Nothing

  in the word, however, says which of these interpretations would be correct. The

  Eighth Amendment requires that an aggravating factor properly “channel” the

  jurors’ discretion. This factor simply does not. This vagueness is further

  demonstrated by the fact that the standard the courts have established deviates

  widely from the common usages of the word “substantial.” The Supreme Court

  itself has noted that the meaning of a “substantial” amount of something is “a large

  degree” of that thing. Victor v. Nebraska, 511 U.S. 1, 19 (1994).7 But it is not

  ordinary or natural usage to call any amount of something, even an amount barely

  7
   The word “substantial” also has an inherent ambiguity, since it can mean simply
  “something that exists.” Victor, 511 U.S. at 19. The courts to have considered the
  matter have concluded that that definition does not apply to the aggravating factor
  here, see, e.g., Tipton, 90 F.3d at 895, although a juror might assume that it did.
                                            29
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19            PageID.6612     Page 30 of 39



  above the minimum, a “large degree” of that thing. Indeed, amounts close to the

  minimum would most plausibly be called a “small degree.” Moreover, the standard

  adopted by cases such as Tipton is quite similar to “more than minimal planning”

  under the Sentencing Guidelines. See U.S.S.G. § 1B1.1(f) (“More than minimal

  planning” is “more planning than is typical for commission of the offense in a

  simple form”). But this is a dilution of the word “substantial,” for “substantial”

  plainly means a greater amount than does “more than minimal.” See McCarthy v.

  Manson, 554 F. Supp. 1275, 1306 (D. Conn. 1982) (prejudice “while not

  substantial” was, nevertheless, “more than minimal”).

        It seems clear that the word “substantial” must mean something more

  substantial than such words as “more than the minimum amount sufficient,”

  “ample,” “minimal,” or “more than minimal,” but how far above has not, and

  cannot, be described in clear terms. The very inability of the courts to fashion a

  specific constitutional definition of this factor shows that its meaning remains a

  “highly subjective” matter for each juror, Arnold, 224 S.E.2d at 392, and that it is

  unconstitutionally vague.8

        Some states with similar aggravating factors have construed them in a way

  that does much to eliminate this vagueness. In Florida, for example, the state

  8
    One case has, without much discussion, held this factor constitutional because
  there is a “common sense core” of meaning to “substantial.” McVeigh, 944 F.
  Supp. at 1490. But this is not so. It is belied in the first place by the inability of
  courts to say what that core is.
                                              30
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6613    Page 31 of 39



  supreme court, when faced with an aggravating factor requiring “cold, calculated,

  and premeditated” actions by a defendant, held the factor unconstitutionally vague

  on its face. Jackson v. State, 648 So. 2d 85, 87 (Fla. 1994). The court required that,

  in the future, juries be told that they must determine that “the killing was the

  product of cool and calm reflection” and “that the defendant had a careful plan or

  prearranged design to commit murder before the fatal incident.” Id. at 89. But

  Congress has not limited the word “substantial” in the aggravator in the FDPA in

  any way, or indicated how it would do so. Accordingly, this Court may not provide

  a limiting construction for it.

        It is no answer for the government to say that the word “substantial” has

  been held not to be vague in other contexts. The Georgia Supreme Court in Arnold,

  supra, explained one reason why: “[T]he fact that we are here concerned with the

  imposition of a death sentence compels a different result.” 224 S.E.2d at 392; see

  also Harmelin v. Michigan, 501 U.S. 957, 994 (1991) (Scalia, J.) (noting “several

  respects in which we have held that ‘death is different,’ and have imposed

  protections that the Constitution nowhere else provides”). A second reason is that

  the Eighth Amendment requires the word “substantial” to perform a

  constitutionally required “narrowing” function not present in noncapital cases.

  Thus, because the word “substantial” must perform different, and constitutionally

  more significant, functions in a capital case than it does in noncapital cases, which


                                            31
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6614    Page 32 of 39



  do not take into account Eighth Amendment interests, the minimal standards set in

  some noncapital cases cannot govern.

        The Eighth Amendment interests in this case require both that the concept of

  “plann[ed] and premeditated” be limited to narrow the class of death-eligible

  murders, and that it be limited in a clear, specific, objective way. Simply tacking

  the word “substantial” onto the phrase does neither and this aggravating factor,

  accordingly, violates the Fifth and Eighth Amendments.

         For the foregoing reasons, this Court should strike “substantial planning and

  premeditation” as a statutory aggravating factor from the government’s Notice of

  Intent to Seek a Sentence of Death.

        V.     The Court should strike the statutory aggravating factor of
               vulnerability of victim.

        In the Notice of Intent, the government alleges the statutory aggravating

  factor of vulnerability of victim under 18 U.S.C. § 3592(c)(11). Dkt. 293 at

  (I)(B)(3) and (II)(B)(3). The Notice alleges the aggravating factor based on the

  victim’s age: that “A.T. was particularly vulnerable due to youth.” Id. This

  statutory aggravating factor violates the Eighth Amendment for the reasons

  discussed below.

        An aggravating factor must be “particularly relevant to the sentencing

  decision.” Gregg, 428 U.S. at 192. The requirement of particular relevance means

  that an aggravating factor must help the jury to distinguish “those who deserve
                                           32
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6615     Page 33 of 39



  capital punishment from those who do not.” Creech, 507 U.S. at 474 ; see also

  United States v. Fell, 372 F. Supp.2d 753, 763 (D. Vt. 2005) (“[T]he information

  must be ‘relevant, meaning that it must be ‘sufficiently relevant to the

  consideration of who should live and who should die.’ . . . Aggravating factors in

  death penalty cases must be ‘particularly relevant to the sentencing decision,’ not

  merely relevant, in some generalized sense, to whether the defendant might be

  considered a bad person.”) (quoting Gregg, 428 U.S. at 192 and United States v.

  Davis, 912 F. Supp. 938, 943–45 (E.D. La. 1996)). Absent evidence that Mr. Mills

  and Mr. Wilson knew of A.T.’s vulnerability due to youth, this aggravating factor

  is not relevant to whether either “might be considered a bad person” worthy of a

  death sentence. The vulnerability due to youth aggravator is also not relevant here

  because there is nothing about the crime itself that made A.T. more vulnerable to

  being killed due to her youth. She was no more vulnerable than the adult who was

  driving the vehicle and was also killed. Simply put, she was not made vulnerable

  by her youth. Furthermore, the government has never alleged that A.T. was the

  intended target of the offense.

        When an aggravating factor is not relevant to a determination of life or

  death, it should be stricken from the death notice. See, e.g., United States v. Pleau,

  No. 10-184-1 S, 2013 WL 1673109, at *5 (D.R.I. Apr. 17, 2013) (striking a

  burglary incident in support of other serious acts of violence non-statutory


                                            33
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19          PageID.6616     Page 34 of 39



  aggravator because “[t]he government does not allege that the burglary involved

  any violence or threat of violence against the person. Absent such an allegation,

  this incident is not sufficiently relevant to the determination of whether Pleau

  should live or die to be considered by the sentencing jury.”).

        The government makes no allegation that either Mr. Mills or Mr. Wilson

  knew of the victim’s vulnerability at the time of the offense or that her youth made

  her vulnerable to the offense. Under the Eighth Amendment, the mere fact of the

  victim’s youth is not sufficient. The government must also prove that a defendant

  knew of the victim’s youth and still committed the offense. Absent any allegation

  that Messrs. Mills and Wilson knew of the victim’s youth, this statutory

  aggravating factor fails to “genuinely narrow the class of persons eligible for the

  death penalty and [] reasonably justify the imposition of a more severe sentence on

  the defendant compared to others found guilty of murder.” Zant v. Stephens, 462

  U.S. 862, 877 (1983); see United States v. Jones, 62 F.3d 851, 854 (6th Cir. 1995)

  (ruling that in the context of the U.S. Sentencing Guidelines Manual, the

  vulnerable victim enhancement “applies only if the defendant not only knew of the

  child, but also chose the child as a victim because of his vulnerability.”). In this

  case, at a minimum, to satisfy the Eighth Amendment, the government must allege

  and prove that Messrs. Mills and Wilson knew of the victim’s youth and chose her

  as a victim because she was young. Because the Notice of Intent fails to allege that


                                             34
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6617     Page 35 of 39



  either Mr. Mills or Mr. Wilson knew of A.T.’s youth or that her youth is what

  made her vulnerable to the offense, this Court must strike this statutory aggravating

  factor.

        VI.    The Court should strike the statutory aggravating factors of
               multiple killings or attempted killings and grave risk of death to
               additional persons.

        For several reasons, the Court should strike the statutory aggravating factors

  of “multiple killings or attempted killings” and “grave risk of death to additional

  persons.”

        First, both aggravators are duplicative of the charged offenses. An

  aggravating factor must be stricken if it duplicates an element of the charged

  crime. See United States v. McVeigh, 944 F. Supp. 1478, 1489–90 (D. Col. 1996)

  (striking § 3592(c)(1) aggravating factor because “the government may not

  introduce those offenses as aggravating factors that duplicate the crimes charged in

  the indictment. To allow the jury to weigh as an aggravating factor a crime already

  proved in a guilty verdict would unfairly skew the weighing process in favor of

  death.”).

        Here, the allegations in both aggravators essentially constitute elements that

  the government must prove in the guilt phase with respect to Counts One and Eight

  through Fourteen. The Notice of Intent alleges nothing new or different from what

  is alleged and required to be proved in the second superseding indictment.


                                            35
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19        PageID.6618     Page 36 of 39



  Permitting the government to argue these aggravating factors would, as the district

  court in McVeigh ruled, “unfairly skew the weighing process in favor of death.”

  McVeigh, 944 F. Supp. at 1489–90.

         Second, the aggravators are duplicative of each other. Any argument that

  Messrs. Mills and Wilson violated the statutory aggravator in 18 U.S.C. §

  3593(c)(16) in attempting to kill M.A. or T.M. would be duplicative of an

  argument that the statutory aggravator in § 3592(c)(5)—grave risk of death to

  additional person—applies. An aggravating factor may not be put before the jury if

  it is impermissibly duplicative of another aggravating factor. United States v.

  McCullah, 76 F.3d 1087, 1111–12 (10th Cir.1996) (noting that “double counting of

  aggravating factors, especially under a weighing scheme, has a tendency to skew

  the weighing process and creates the risk that the death sentence will be imposed

  arbitrarily and thus, unconstitutionally”); Fell, 372 F. Supp.2d at 763–64 (noting

  that although the Supreme Court has declined to pass on this theory in Jones v.

  United States, 527 U.S. 373, 398 (1999), “McCullah’s holding has found wide

  acceptance in the lower courts”, and concluding that “the reasoning of McCullah is

  sound and that an aggravating factor is invalid if it merely duplicates another

  factor.”).

         The third reason why the Court should strike both aggravators is that these

  aggravators fail to provide “carefully defined standards that [] narrow a sentencer’s


                                           36
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6619    Page 37 of 39



  discretion,” in violation of the Eighth Amendment. McClesky v. Kemp, 481 U.S.

  279, 304 (1987). As one district court found, “there are no identifiable, objective

  criteria which distinguish one multiple homicide which resulted in the death

  penalty from the great majority which did not.” United States v. Fell, 224 F.

  Supp.3d 327, 341 (D. Vt. 2016). The district court said:

               The most striking evidence of arbitrary application of the
               death sentence provided by Mr. McNally was his review
               of all cases like the present case in which there were
               multiple victims. The death of multiple victims is a
               statutory aggravating factor for homicide, 18 U.S.C.
               §3592(c)(16), and a frequent feature of cases authorized
               for the federal death penalty. Mr. McNally reviewed
               3,554 federal cases which the FDPRCP had identified as
               potentially subject to the FDPA. Three hundred and
               forty-nine (349) cases involved multiple victims. Twenty
               of these cases resulted in federal death sentences. Mr.
               McNally prepared a table which set out a summary of the
               offense conduct and the statutory and non-statutory
               aggravating factors. McNally, Ex 4. His work was not
               statistical. It is a narrative account of the actual
               application of the FDPA in 349 cases which share the
               aggravating factor of multiple victims. It owes more to
               the study of history than to mathematics. . . . . Mr.
               McNally is absolutely correct when he surveys the entire
               field of multiple victim cases and can find no objective
               basis to explain the different outcomes for similar crimes.

  Id. The same can be said about the “grave risk of death to additional persons”

  aggravator. It too fails to meaningfully “narrow a sentencer’s discretion,”

  McClesky, 481 U.S. at 304, particularly in this case where it is merely duplicative




                                           37
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6620    Page 38 of 39



  of the “multiple killings or attempted killings” aggravating factor. For these

  reasons, this Court should strike both of these statutory aggravating factors.

                                    CONCLUSION

        For the reasons set forth above, this Motion should be granted in all respects

  together with any and all such other relief as the Court deems just and proper. A

  hearing is requested on all disputed facts.




                                            38
Case 2:16-cr-20460-MAG-RSW ECF No. 790 filed 03/04/19         PageID.6621    Page 39 of 39



                                   Respectfully submitted,

  s/Gerald J. Gleeson                             s/ Jacqueline K. Walsh
  Gerald J. Gleeson, II (P53568)                  Jacqueline K. Walsh
  Jeffrey Alan Crapko (P78487)                    Washington State Bar No. 21651
  Miller, Canfield, Paddock                       705 2nd Ave., Suite 501
  and Stone, P.L.C.                               Seattle, WA 98104
  840 West Long Lake Road, Suite 150              (206) 325-7900x5
  Troy, Michigan 48098-6358                       Jackie@jamlegal.com
  (248) 879-2000                                  Counsel for Carlo Wilson
  gleeson@millercanfield.com
  Counsel for Edwin Mills

  s/ Jean D. Barrett                              s/ Ashwin Cattamanchi
  Jean D. Barrett                                 Ashwin Cattamanchi
  Ruhnke & Barrett                                Illinois State Bar No. 6289199
  47 Park Street                                  Federal Defenders of San Diego, Inc.
  Montclair, NJ 07042                             225 Broadway, Suite 900
  (973)744-1000                                   San Diego, CA 92101
  jeanbarrett@ruhnkeandbarrett.com                (619) 234-8467
  Counsel for Edwin Mills                         ashwin_cattamanchi@fd.org
                                                  Counsel for Carlo Wilson


  DATED: February 15, 2019


                            CERTIFICATE OF SERVICE

        I, Gerald J. Gleeson, II, hereby certify that on March 4, 2019, I electronically

  served the forgoing document with the Clerk of the Court using the ECF system

  which will send notification to all parties.

                                          s/ Gerald J. Gleeson, II
                                          Gerald J. Gleeson (P53568)




                                             39
